Title: Resolution on the Case of General Sullivan, [29 July 1776]
From: Jefferson, Thomas
To: 


                    
                        [29 July 1776]
                    
                    Resolved that the former determinations of Congress to pass by rank and seniority on necessary occasions in order to avail their country of superior talents and experience were entered into on mature deliberation as being absolutely requisite for the salvation of these states, the armies of which, tho’ large, were embodied on sudden emergencies, and were of necessity in some instances entrusted to the command of persons who, having seen no military duty, could only be appointed from a hope of their fitness: that a scrupulous regard to seniority is condemned by the practice of the wisest republics, in their most virtuous ages; whose citizens, breathing the pure spirit of patriotism, untainted by pride of rank, or avarice of pay, took their post wherever placed, and changed it whenever required, contented to exert their endeavors in any station to save their country.
                    That the Congress however, tho’ they mean to reserve the right of their constituents to pass by seniority when their safety requires it, did not consider themselves as exercising that right in the instance of which General Sullivan complains. That Mr. Gates was appointed Adjutant General with the rank of Brigadier General on the 17th day of June 1774. That on the 22d. day of the same month eight others were appointed Brigadiers General; and being appointed by the same vote, it became necessary to settle their precedence among themselves, for which purpose their names were arranged and numbered in the vote of appointment, and among these Mr. Sullivan was named and numbered as the seventh Brigadier General. That it never was the idea of Congress, by this enumeration, to oust General Gates of that precedence which their previous appointment had meant to give him; and of this they had hoped Genl. Sullivan could not be ignorant, as he was then a member  of Congress, was present during the transaction, and contributed by his own vote to place Genl. Gates in a senior station. That therefore, in the late appointment of Genl. Gates to be a Major General, the Congress proceeded and meant to proceed according to Seniority.
                    That the relinquishment of his command by General Sullivan in the face of an enemy, which he desires may not be imputed to fear, this house does not wish to derive from that motive. They believed him brave, and therefore appointed him.
                    Resolved that General Sullivan’s resignation be accepted.
                